In a proceeding for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e, the Metropolitan Transportation Authority and New York City Transit Authority appeal from an order of the Supreme Court, Kings County (Hinds Radix, J.), dated March 3, 2006, which granted the petition.
Ordered that the appeal by the defendant Metropolitan Transportation Authority is dismissed; and it is further,
Ordered that the order is affirmed insofar as appealed from by the defendant New York City Transit Authority; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Since the Metropolitan Transportation Authority did not file any papers in opposition to the petition, it is not aggrieved by the order appealed from {see CPLR 5511). *926The Supreme Court providently exercised its discretion in granting the petitioner leave to serve a late notice of claim against the New York City Transit Authority (see Public Authorities Law § 1212 [2]; General Municipal Law § 50-e [5]; Matter of Morales v New York City Tr. Auth., 15 AD3d 580 [2005]; Matter of Carter v City of New York, 5 AD3d 480 [2004]; Sayad v New York City Tr. Auth., 246 AD2d 639 [1998]). Schmidt, J.P., Crane, Skelos and Fisher, JJ., concur.